w

Case 1:19-c on Document 830-5 Filed 04/30/20 Page 1 of 8

|

   
   
   
   
    
 
  
  
  
    
    
   
 
   

| |
MMONWEALTH OF MASSACHUSETTS

CAME .

TRIAL COURT FOR THE
COMMONWEALTH
SUPERIOR COURT
DOCKET #: 1781CR203

Ld
ea

COMMONWEALTH
v.

DRIGUEZ AKA ANGEL QUILAN

s

RCA St

ALIS MOTION, MEMORANDUM, AND SUBMISSIONS FOR
TENTIQN PURSUANT TO M. G. L. chapter 276, section 58A

 

 

Te
LN. RQESBA, the Commonwealth moves that this Court order that the
3 Sorte As reasons therefore, the Commonwealth states that the
arved gi aynong other things, assault and battery by means of a dangerous
Seni qe a ry, which is:

san eiement the use, attempted use, or threatened use of physical
nother;

  

mi.quder pyysuant to M.G.L. c. 208, §§ 18, 34B, or 34C; c. 209, §32; c.
: VOID §§ 15 or 20; or

  

Kes
vk

/
2S

Nhe.
Wal

demeanor or felony involving "abuse" as defined in M.G.L.
order was in effect against the Defendant; or

6/30/17 Riw a houn

the Caumonueal
eee

\

ed tas request pursuant to M.G.L. Chapter 276, section 58A at the
nwealth submits that there is clear and convincing
: could reasonably assure the safety of the victim and/or the

 
 

oe

eonditi

3 id ‘nn charge of G.L. c. 90, §24. ,
we
0
Ofrele:

sment.
Ss

1

1
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/30/20: Page 2 of 8

community and requests that this Court order detention without bail for this defendant.
|

I. Statement of Facts

The defendant and the victim began dating in 2016 and have been in a substantial dating
relationship for approximately one year. In late January 2017, the victim moved from Boston to
Lowell and began residing at an apartment on Middlesex Street with her two children from a
previous relationship. |

On March 4, 2017, the defendant and victim got into an argument while at her apartment.
The defendant called the victim derogatory names and threw the victim’s belongings on the
floor. The defendant punched the victim on the side of her neck with a closed fist causing the
victim to fall to the floor. The victim got back up. The defendant then punched the victim
several times in the head, face and eyes with significant force. The defendant then grabbed the
victim by her hair and pulled her into the bedroom. The defendant threw the victim face first
into the side rail of a metal bedframe. The victim’s face made contact with the bedframe causing
her to bleed profusely from her nose. When the victim got up, the defendant continued to strike
the victim. The victim went into the bathroom and sent a text message to her sister telling her to
call the police. The defendant came into the bathroom and saw the victim with her cell phone
and took the cell phone from her. While in the bathroom, the defendant continued to argue with
the victim. While arguing in the bathroom, they heard a knock at the door. The defendant and
victim believed that the police were at the door. The defendant and victim stayed in the
bathroom for approximately fifteen to twenty minutes and did not answet the door. During that
time, the victim was crying and bleeding. The defendant told the victim to be quiet, not say
anything and'to tell the police they were just arguing on the phone. The defendant told the
victim that if she ever said anything, she would probably get hurt again. ;

When the victim’s sister received the victim’s text message, she contacted the police.

The victim’s sister arrived at the victim’s apartment. When she arrived, she could hear her sister
crying inside and the defendant telling the victim to be quiet. The police arrived shortly
thereafter and repeatedly knocked on the door. The officers could hear a!woman crying inside.
The Lowell Fire Department arrived on scene and breached the door. Police located the victim
and the defendant inside. The victim was visibly upset. She had blood smeared all over her face
and clothing. She had fresh bruises, scratches, red marks and dried blog on her face and neck.

The victim had a large scratch from under her eye, across her nose and to the top of her lip from

2 |
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/20/20 Page 3 of 8

|
where her face made contact with the bedframe. The victim obtained medical treatment at
Brigham and Women’s Faulkner Hospital in Boston where she was diagnosed with a fractured
nasal bone among other injuries.

The defendant was placed into custody and was charged with various domestic abuse
offenses in regards to this incident. The defendant was held in custody at the Billerica House of
Correction while awaiting a dangerousness hearing in the Lowell District Court. Over the course
of several days leading up to the hearing, the defendant called the victim from the jail numerous
times. The Middlesex District Attorney’s Office obtained recordings of these phone calls. On
multiple occasions during the calls, the defendant told the victim about other court cases
involving either himself or “other people” where the victim or other party either did not show up
for court, asserted a “fifth amendment” privilege, or vouched for the person in trouble. During
the calls, the defendant explained that by doing these things, it helped him and the “other people”
out with their court cases. The victim believed that by telling her this information that the
defendant was directing her to do the same in regards to his pending court case involving her.

On numerous occasions, the defendant mentioned that he and the victim should get married. On
the day of the dangerousness hearing, the victim went to the Lowell District Court and spoke
with a victim witness advocate from the Middlesex District Attorney’s Office. The victim told
the victim witness advocate that the defendant did not abuse her or cause her injuries. The
victim later admitted that she lied to the victim witness advocate because she did not want the
defendant to get in any more trouble and she thought that was what he wanted her to do based

upon the calls he had made to her.

II. Submissions

In support of the Commonwealth’s motion, the Commonwealth also submits the

following items in addition to the defendant’s Board of Probation Record and interstate record:

|

|

1. Findings and Order on Motion for Detention under G.L. c. 276 § 58A, Lowell
District Court, Docket # 1611CR4307: After a hearing in the Lowell District Court
on the Commonwealth’s Motion for Detention, the Court found the defendant to be
dangerous and that there were no conditions of release to ensure the safety of the

victim or community. The Court ordered that the defendant be held without bail until
trial. The Commonwealth has filed this motion anew in Superior Court pursuant to

Documents Related to Charged Indictments

3
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/30/20) Page 4 of 8

|

M.G.L. c. 276 §58A and Commonwealth v. Murchison, 428 Mass. 303 (1998) at the
defendant’s arraignment in Superior Court.

2. Grand Jury Minutes, March 20, 2017, testimony of Tanisha Lozada
3. Lowell Police Arrest Report # 2017-4145
4. Photographs (victim injury and scene)

5. Medical Records, Brigham and Women’s Faulkner Hospital, pertaining to
diagnoses and treatment of Tanisha Lozada on 3/4/2017: The victim was
diagnosed with a fractured nasal bone in addition to other injuries. The victim
reported to treating medical personnel that she had been previously seen in the
hospital emergency department for interpersonal violence by the same assailant (page
4).

6. Recorded Calls and accompanying Log, Middlesex Sherriff’s Department: The
defendant is charged with witness intimidation stemming from a number of phone
calls placed by the defendant from the Billerica House of Correction to the victim
while awaiting a hearing on the issue of dangerousness in the Lowell District Court.
The victim described these calls in her grand jury testimony (pages 25-27). The
Commonwealth directs the court’s attention specifically to call # 8 and call #9 where
the defendant told the victim about other court cases involving either himself or other
people where the victim or other party either did not show up for court, asserted a
fifth amendment privilege, or vouched for the person in trouble. During the calls, the
defendant explained that by doing these things, it helped him and the other people out

with their court cases.
Documents Related to Defendant’s Court Activity

1. Documents related to Boston Municipal Court- Dorchester Division, Docket #
1607CR003910 (defendant charged with threatening to commit a crime stemming
from an incident where it was alleged that the defendant harassed Tanisha Lozada’s
ex-boyfriend and father of her child via numerous phone calls and in person threats to
fight and hurt him. The defendant was on pretrial release on this matter when he was
arrested by the Lowell Police Department for the instant offenses- charge dismissed
on 4/26/2017)

a. Boston Police Department Incident Report, dated 9/28/2016
b. Harassment Prevention Order, Docket # 1606RO0523

2. Documents related to Boston Municipal Court- Dorchester Division, Docket #
1607CR002363 (defendant charged with assault and battery ona pregnant person
stemming from an incident where it was alleged that the defendant struck his then
girlfriend in the head and stomach and bit her wrist; the alleged victim of this offense
was four months pregnant at the time- charge dismissed 3/ 1/2017)

a. Boston Police Department Incident Report, dated 029/207
3. Documents related to Boston Municipal Court- Central Division, Docket #
4 |
|
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/30/20) Page 5 of 8

1601CR002291 (defendant charged with assault and battery, assault and battery on a

public employee and disrupting a court proceeding stemming from an incident where

it was alleged that the defendant engaged in a fight in a courtroom with another

individual and struck a court officer who attempted to intervene. The defendant was

convicted of one count of assault and battery where he received a split sentence. The

defendant was on probation for this offense when he was arrested by the Lowell

Police Department for the instant offenses- The defendant was' found in violation of

his probation based upon the new offenses i in Lowell and sentenced to ten months

committed)

a. Boston Police Department Incident Report, dated 4/7/2016

b. Boston Municipal Court, Central Division, Certified Prior Conviction

c. Boston Municipal Court, Central Division, Judicial Order- Conditions of
Probation

|
4. Documents related to Suffolk Superior Court, Docket # 1584CR11273 (defendant

indicted and charged with armed robbery, assault dangerous weapon, assault and
battery by means of a dangerous weapon and intimidation of a witness stemming
from incident involving the theft of a cell phone from a stranger at knife point. The
defendant was on pretrial release, including a $200.00 cash bail, on this matter when
he was arrested by the Lowell Police Department for the instant offenses- The
defendant pled guilty to the indictment for witness intimidation and received a six
month committed sentence as a result with the remaining charges dismissed)

a. Massachusetts Trial Court, Masscourts Docket Sheet, Docket # 1584CR11273
b. Chelsea Police Department Arrest Report, dated 9/ 19/2015

5. Restraining Order Docket # 1536CR514, Salem District Court (Plaintiff obtained a

three year restraining order against the defendant; affidavit references the defendant’s
ties to gang activity and access to firearms. The same plaintiff also obtained a
restraining order against the defendant in 2014, Restraining Order Docket #
1402RO00024) |

II. Argument

MGL Chapter 265, section 58A enumerates a number of factors that a Judge should take

into consideration in making the determination if there are no conditions of release that could

reasonably assure the safety of the victim or the community if a defendant was released. A

number of those factors are present here: |
1.

The Nature and Seriousness of Danger Posed if Released: This defendant poses a
significant danger to victim Tanisha Lozada, her children and to the public in general
if he is released. This is demonstrated by the defendant’s extremely violent behavior
towards Ms. Lozada resulting in serious injury to her person. |The defendant
prevented the victim from seeking help from law enforcement and threatened that she

would get hurt again if she told the police what happened. The defendant pressured
|

5
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/30/20 | Page 6 of 8

|

|

|
the victim to lie on his behalf by contacting her from jail while awaiting a hearing on
the issue of dangerousness in the district court. The records from Ms. Lozada’s
medical treatment support the assertion that the defendant has been physically
abusive to Ms. Lozada in the past. The defendant, who is twenty five years old, has
two prior restraining orders obtained by a prior domestic partner and one prior
harassment prevention order against him. The most recent restraining order obtained
by a prior domestic partner was in effect against him at the time the defendant is
alleged to have committed these offenses and remains open. The defendant has two

prior convictions for assaultive behavior as well as numerous charges for violent and
threatening offenses. The defendant has been convicted of witness intimidation.

2. The Nature and Circumstances of the Offense: This case involves serious
allegations of domestic abuse of victim Tanisha Lozada resulting in her seeking
medical treatment for a fractured nose and other injuries. The defendant prevented
the victim from getting help from the police, threatened her if she told the police what
had happened and subsequently intimidated her while being held in custody. The
defendant was on probation out of the Boston Municipal Court- Central Division for
one count of assault and battery when he is alleged to have committed these offenses.
In addition to the probation case, the defendant was on pretrial release on three
separate cases out of three different courts (1. Docket # 1607CR3910, BMC-
Dorchester, threatening to commit a crime 2. Docket # 1584CR1 1273, Suffolk
Superior Court, armed robbery, assault dangerous weapon, assault and battery with a
dangerous weapon, intimidation of a witness and 3. Docket # 1506CR01264, BMC-
West Roxbury, larceny over $250 and breaking and entering with intent to commit a
felony) when he is alleged to have committed these offenses. !

3. The Potential Penalty: The Defendant is currently charged with multiple offenses,
including assault and battery by means of a dangerous weapon causing serious bodily
injury, two counts of intimidation of a witness, and assault and battery on a family or
household member. The charge of assault and battery by means of a dangerous
weapon causing serious bodily injury carries a maximum potential penalty of fifteen
years in state prison. Each of the charges of intimidation of a witness carries a
maximum potential penalty of ten years in state prison. The maximum potential
penalty for the charge of assault and battery on a family or household member is two
and a half years in the house of correction.

4, The Risk that D would Obstruct, Threaten, or Intimidate Anyone: The defendant
is presently charged with two separate counts of witness intimidation. The first of
these indictments stems from the defendant’s conduct during and in the immediate
aftermath of the defendant beating the victim where it is alleged that the defendant
took the victim’s cell phone, pressured her to not answer the door when the police
responded to help her and threatened her if she told the police what had happened.
The second of these indictments stems from the defendant’s repeated phone calls to
the victim while the defendant was in custody pressuring her help him in his case.
The defendant has been convicted out of the Suffolk Superior Court for witness
intimidation. The defendant has been previously charged on two occasions with
threatening to commit a crime. The restraining order and harassment order contained

|
|

|
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/30/20 | Page 7 of 8

in this submission both include affidavits referencing the defendant’s threatening,
violent and intimidating behavior.
|

5. D’s Reputation/Record of Convictions: The defendant, who is twenty five years
old, has numerous convictions for a variety of different offenses. As stated above, the
defendant has two prior convictions for assault and battery. In 2016, the defendant
received a split sentence on one count of assault and battery where he served sixty
days in the house of correction and was placed on probation thereafter. The
defendant was on probation for this offense at the time it is alleged he committed the
offenses in the charged indictments. The defendant was found in violation of his
probation (second violation) and sentenced to ten months in the house of correction.
The defendant was on pretrial release out of three separate courts at the time of the
alleged offenses. In Suffolk Superior Court the defendant was on pretrial release for
a number of offenses including a charge of witness intimidation. Subsequently, the
defendant pled guilty to this charge of witness intimidation and received a six month
committed sentence. Additionally, the defendant has previously been convicted of
receiving a stolen motor vehicle, receiving stolen property, possession of burglarious
tools, resisting arrest, and disturbing the peace. The defendant has violated probation
in nearly every case where he has been placed on probation (totaling eight separate
violations) resulting in multiple committed sentences. The defendant has frequently
defaulted on his court dates or been placed in warrant status both before and after
disposition; including in the Suffolk Superior Court matter.

6. History of [legal Drug Distribution/Current Drug Dependency: The defendant
received a continuation without a finding for possession of a class B substance in
2013.

7. Currently on Bail or Probation: As stated above, the defendant was on probation
out of the BMC- Central Division and was separately on pretrial release for three
separate cases out of three separate courts at the time of the instant offenses. The
matter the defendant was on probation for is a violent offense where he had
previously violated probation. Two of the three cases for which the defendant was on
pretrial release for involved allegations of violent or threatening conduct. The
defendant’s board of probation record clearly demonstrates the defendant’s complete
disregard for the court process and orders. He has repeatedly failed to abide by
conditions of probation, does not heed the bail warning to refrain from criminal
activity while on pretrial release and persists in committing criminal offenses despite
his probationer and pretrial status. The defendant’s conduct towards the victim in the
instant case, where he is alleged to have continued committing crimes even while
held in custody, further demonstrates the defendant utter lackiof respect for the
judicial process. !

8. Whether the Offense is a Domestic Offense: The defendant was in a dating
relationship with Tanisha Lozada at the time of the alleged offenses.

9. Whether the Defendant has a History of RO’s: As stated Lire this defendant
has had two restraining orders and one harassment prevention order against him.
. |
TO |
|
Case 1:19-cr-10459-RWZ Document 830-5 Filed 04/30/20 | Page 8 of 8

|
|
|

These materials are clear and convincing evidence that no conditions of release could

reasonably assure the safety of either of the alleged victim or the community in general and

therefore, the Commonwealth respectfully requests detention without bail for this defendant

pursuant to M.G.L. Chapter 276, section 58A. Finally, the Commonwealth requests that an

expedited trial date be set on this matter and will be available to try this case within 120 days.

Date: 6/21/2017

Respectfully Submitted,
For the Commonwealth

MARIAN T. RYAN ro ~
DISTRICT ATTORNEY

e 7

Emily Jacks6n / ]
Assistant District Attorney |
Middlesex District Attorney’s Office

BBO # 682258

151 Warren Street
Lowell, MA 01852
(781) 897-8900
Emily.jackson@state.ma.us |
